Citation Nr: 0414435	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-17 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1972 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has the following service-connected 
disabilities: post-traumatic stress disorder (PTSD), rated as 
50 percent disabling; limitation of motion of the cervical 
spine with degenerative joint disease (DJD), rated as 30 
percent disabling; post-operative residuals of 
zygomaticomaxillary process fracture, rated as 
20 percent disabling; and slight scar of the left eyebrow, 
rated as noncompensable (zero percent disabling).  The 
combined service-connected disability rating is 
70 percent.  

3.  The medical evidence of record shows that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.   


CONCLUSION OF LAW
 
The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals that the RO advised the 
veteran of the VCAA notice and assistance provisions in 
correspondence dated in October 2002 and July 2003, and 
secured all relevant treatment records as identified by the 
veteran and necessary medical examinations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  In the event of some defect of notice 
or assistance, the Board finds that, given the disposition of 
the appeal, any such defect is not prejudicial to the veteran 
and therefore constitutes harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Stegall v. West, 11 Vet. 
App. 268 (1998) (where a veteran has not been harmed by an 
error in a Board determination, the error is not 
prejudicial); 38 C.F.R. § 20.1102 (2003) (an error or defect 
in a Board decision that does not affect the merits of the 
issue or substantive rights of the appellant will be 
considered harmless).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  A 
total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: 
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war. Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361 (1993).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

In this case, the veteran has the following service-connected 
disabilities: PTSD, rated as 50 percent disabling; limitation 
of motion of the cervical spine with DJD, rated as 30 percent 
disabling; post-operative residuals of zygomaticomaxillary 
process fracture, rated as 20 percent disabling; and slight 
scar of the left eyebrow, rated as noncompensable (zero 
percent disabling).  The combined service-connected 
disability rating is 70 percent.  Thus, the percentage 
criteria of 38 C.F.R. § 4.16(a) are met.  The remaining 
question is whether the veteran is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities.   

An April 2003 VA primary care outpatient note concluded with 
the physician's opinion as follows: "Overall, with veterans 
(sic) neck pain and paranoid schizophrenia, I believe he is 
unemployable."  A June 2003 VA outpatient note shows a 
review of the veteran's service-connected disability status, 
as well as the last radiographic evidence of his cervical 
spine disability.  The physician offered his opinion that the 
veteran was "totally disabled from work and cannot obtain 
gainful employment, partially due to PTSD, his neck pain, 
which are service connected and due to his paranoid 
schizophrenia."  In an October 2002 statement, the veteran's 
VA psychiatrist at the Tuscaloosa VA Medical Center indicated 
that the veteran had diagnoses including chronic paranoid 
schizophrenia.  He related his opinion that the veteran was 
totally disabled from work and therefore from having any 
gainful employment.  The same psychiatrist provided an 
additional statement in June 2003, indicating that he had 
consulted with the VA doctor in charge of the PTSD program 
and concluded that the veteran actually suffered from a 
complicated case of PTSD with auditory hallucinations and 
paranoid delusions.  Therefore, he amended the diagnosis from 
paranoid schizophrenia to severe PTSD with psychosis.  The 
psychiatrist again stated that the veteran was totally 
disabled from work, due to his service-connected PTSD.  The 
Board finds this evidence sufficient to establish 
unemployability due to service-connected disabilities.  
38 C.F.R. § 4.16(a).  

The Board acknowledges that VA medical evidence, including a 
May 2001 report of neuropsychologic testing and the report of 
the April 2002 VA orthopedic examination, reveal that the 
veteran sustained a work-related lower back injury in or 
about 1989.  He was discharged from this job because of the 
injury and had not worked since that time.  Although it seems 
clear that the veteran lost that particular job as the result 
of a non-service-connected disability, other medical evidence 
of record clearly states that the veteran is now unable to 
obtain gainful employment due to his service-connected 
disabilities.  To the extent the evidence of unemployability 
raises some question as to the cause of unemployability, the 
Board emphasizes that it must resolve doubt in the veteran's 
favor, absent a preponderance of the evidence against the 
claim.  38 C.F.R. § 4.3.  Such a preponderance of the 
evidence is not present here.  Accordingly, resolving doubt 
in the veteran's favor, the Board finds that the evidence 
supports entitlement to TDIU.        


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to TDIU is granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



